Case 1:21-mj-00380-RMM Documen t5. Filed 04/21/21. Page 1 of 1

AQ 442 (Rev. 11/11) Arrest Warrant

 

 

 

 

 

UNITED STATES DISTRICT Court

for the

ii

District of Columbia

United States of America
Vv.

Mark Middleton

Case: 1:21-mj-00380

Assigned To : Meriweather, Robin M.
) Assign. Date : 4/16/2021
)
)

Description: COMPLAINT wy ARREST WARRANT

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Mark Middleton
who is accused of an offense or violation based on the following document filed with the court:

 

(1 Indictment (} Superseding Indictment [J] Information [J Superseding Information &% Complaint
(J Probation Violation Petition [J Supervised Release Violation Petition [I Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 111(a)(1) - Assaulting, Resisting, or Impeding Certain Officers;

18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder:
18 U.S.C. §§ 1512(c)(2) and 2 - Obstruction of Justice/Congress;

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;

18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;

18 U.S.C. § 1752(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds, 40 U.S.C. § 5 104(e)(2)(F) - Violent Entry and
Disorderly Conduct on Capitol Grounds.

 

 

 

 

2021.04.16
Date: 04/16/2021 14:53:50 -04'00'
Issuing officer’s signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

 

 

Printed name and title

Return

Thi | s
S WalTant was received on (date) yy / ( ZI , and the person was arrested on (date) e me 2] ge U

at (city and state) ; “Ly T z
— Foresd- : 2 e;
Date: 4- YU- UV

 

 

 

 

 

 

 

 
